DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valliani (US 2019/0392395) in view of Abraham (2020/0304643).
As to claim 1, Valliani teaches:
a method, implemented by a digital assistant (Fig. 1, 104 and Fig. 4, 406) comprising a processor (Fig. 4, processing system 402, [0071]), a memory (Fig. 4, storage system 403, [0072]) accessible by the processor, and a network interface (Fig. 4, communication interface system 407,  [0078]) connecting the information handling system to a computer network, the method comprising: 
receiving, at the digital assistant, a request to attend an online meeting at a scheduled date and time (Fig. 1; [0030]-[0031]- the virtual assistant component 104 may interface with the meeting scheduling component 110 to execute operations related to a programmed skill for meeting management.  A user may initiate a communication with the virtual assistant, through the user computing device 102, that asks the virtual assistant to track a specific electronic meeting invite.  This may be a trigger for execution of processing operations described herein, including but not limited to automatic initiation of a call communication for a conferencing session of a scheduled 
automatically logging the digital assistant onto the online meeting over the computer network in response to the scheduled date and time corresponding to a current date and time ([0031] - the electronic meeting invite is an invitation to join a conferencing session at subsequently scheduled meeting time.  An electronic meeting invite is provided, through an application/service, to more than one meeting participant.  A conferencing session connects the meeting participants for communication at the scheduled meeting time; Fig. 2, 212 – automatically connect user computing device to conferencing session); and 
during the online meeting, detecting, by the digital assistant, a voice command from one of a plurality of human participants of the online meeting, wherein the voice command is detected as being directed to the digital assistant ([0017] – enabling meeting attendees to communicate with the virtual assistant directly through the conferencing session and commands or instructions can be directed to the virtual assistant via the conferencing session; [0041, 0052] – a user provides a command directly through a communication line of a conferencing session that is directed to a virtual assistant); and
performing, by the digital assistant, a function corresponding the detected voice command ([0017, 0041]) in response to the voice command being within a scope of 
Valliani does not explicitly discuss a voice command from a selected one of a plurality of human participants of the online meeting directed to the digital assistant that is not the user associated with the digital assistant.
Abraham teaches server 114 associated with on-site participant user / moderator 104 (Fig. 1; [0047]); and participants from the remote participants that is not associated with the digital assistant use or issue voice command (Fig. 1; [0012-0013]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Abraham into the teachings of Valliani for the purpose of allowing the audience participant can use or issue voice commands to indicate that he or she has a question during the conference.
As to claims 3, 10, and 17, Valliani teaches the method of claim 1, the information handling system of claim 8, and the computer program product of claim 15 further comprising: 2in response to determining that the detected voice command is an 3application control request ([0054, 0041, 0051]), 4accessing an application corresponding to the application control 5request ([0054, 0002, 0041, 0051]); and 7instructing, by the digital assistant, the accessed application to 8perform an action corresponding to the detected voice command ([0054, 0041]). Valliani does not explicitly discuss the application is an application accessible by the 6user associated with the digital assistant. However, Valliani teaches providing a layer of intelligence over raw application data where a virtual assistant extracts electronic meeting details to execute 
Claims 8 and 15 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Valliani teaches a computer readable storage medium comprising computer program code (claim 19, [0072-0074]).

3.	Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valliani and Abraham in view of Apacible et al. (2014/0181741).
As to claims 6, 13, and 20, Valliani teaches the method of claim 1, the information handling system of claim 8, and the computer program product of claim 15 further comprising: Docket No. RPS92O1 90025-US27 Atty. Ref. No. L901in response to determining that the detected voice command request ([0041, 0052] – a user provides a command directly through a communication line of a conferencing session that is directed to a virtual assistant); and the virtual assistant interfaces with one or more other applications/services to execute processing operations that completes a task determined from the received command ([0064]); it would have been obvious that the task from the received command, i.e. retrieving a document. Valliani and Abraham do not explicitly discuss surfacing by the digital assistant the document to a collaboration area included in the online meeting, wherein the surfacing makes the document visible to the human participants of the online meeting.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Apacible into the teachings of Valliani and Abraham for the purpose of having the virtual assistant to retrieve the document and execute a task of displaying documents to meeting participants of the online meeting.
Allowable Subject Matter
4.	Claims 2, 4-5, 7, 9, 11-12, 14, 16, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments with respect to the 101 rejections of claims 15-20 have been considered and persuasive. In Applicant’s specification paragraph 0047 does 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652